Exhibit 21.1 Subsidiaries of Rex Energy Corporation at December31, 2016 Name Entity Type Jurisdictionof Incorporationor Formation Percentage Ownership Rex Energy I, LLC Limited Liability Company Delaware % Rex Energy Marketing, LLC Limited Liability Company Delaware %(1) Rex Energy Operating Corp. Corporation Delaware % Rex Energy IV, LLC Limited Liability Company Delaware % PennTex Resources Illinois, Inc. Corporation Delaware % R.E. Ventures Holdings, LLC Limited Liability Company Delaware % R.E. Gas Development, LLC Limited Liability Company Delaware % RW Gathering, LLC Limited Liability Company Delaware 40 %(2) R.E. Disposal, LLC Limited Liability Company Delaware %(3) Rex Energy Marketing, LLC is a wholly owned subsidiary of Rex Energy I, LLC. R.E. Gas Development, LLC owns a 40% membership interest in RW Gathering, LLC. R.E. Disposal, LLC is a wholly owned subsidiary of R.E. Gas Development, LLC.
